DETAILED ACTION
Response to Arguments
1. 	Applicant’s arguments filed on 09/02/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant argues that Marcello Magri Amaral does not disclose “performing an analysis of the chemical data and determining whether the chemical data is associated with one or more dangerous characteristics, in response to the analysis”.  However, Magri Amaral discloses (on TABLE 1) that Bleaching, bleaching + dyeing (blond): Process: Oxidattion: H202 with chemical accelerator, reaction at pH 9-11 Fission S-S: RS„SR -> RSO-SR -> RSO2-SR -> [RSO2-SOR] -> RSO2-SG2R -> 2R-SO3H Damages: Degradation melanin, damages cortex and cuticles disulfide bonds are broken, hydrophilicity: high weakness (300%) decrease in the properties of tension-deformation when humid.
Applicant argues that Marcello Magri Amaral does not disclose “wherein determining the chemical data within the textual document includes parsing the textual document and analyzing a plurality of components of the textual document”.  However, Magri Amaral discloses (on [0017]-[0020], TABLE 1 and fig. 1) this method comprises measuring the condition of the scalp and hair of users by using a diagnosis device for such purpose, with a subsequent analysis of the collected data and the handling of the customized formulation, in order to provide the user with a product suitable for the cosmetic treatment. Although the method described by this document allows for handling a customized product essentially based on the analysis of quantity, density and condition of the hair, the diagnosis of the customized product is directly related to the use of an appropriate device to reproduce the picture of the user's scalp, therefore, requiring that the user be physically present in the establishment where such device is available.
Applicant argues that Marcello Magri Amaral does not disclose “wherein performing the analysis of the chemical data includes determining a probability of a reaction occurring between a plurality of identified chemical components, and determining probable results of the reaction”.  However, Magri Amaral discloses (on TABLE 1)
Process:  Oxidattion: H2O2 with chemical accelerator, reaction at pH 9-11 Fission S-S: RS_SR -> RSO-SR -> RSO2-SR -> [RSO2-SOR] -> RSO2-SO2R -> 2R-SO3H.
Damages:  Degradation melanin, damages cortex and cuticles: disulfide bonds are broken, hydrophilicity: high weakness (300%) decrease in the properties of tension-deformation when humid.
Applicant argues that Marcello Magri Amaral does not disclose “wherein determining whether the chemical data is associated with one or more dangerous characteristics includes determining whether the analysis of the chemical data indicates that one or more environmental issues are associated with the chemical data”.  However, Magri Amaral discloses (on [0061], [0012], TABLE 1) Treatment:  Daily care: washing blow drying, combing, Brazilian hair straightening:  Process: Mechanical Power, temperature, surfactants:  Damages: They are preferably superficial and with more impact farther from the roots. Damages with slower progression.
In addition, Marcello Magri Amaral discloses group one comprises only daily care, which includes washing with shampoo, use of conditioner, blow drier, hydration and flat iron, being directly related to mechanical, thermal and surfactant damages.
Applicant argues that Marcello Magri Amaral does not disclose “wherein determining whether the chemical data is associated with one or more dangerous characteristics includes determining whether the analysis of the chemical data indicates that one or more dangerous apparatus issues are associated with the chemical data”.  However, Magri Amaral discloses (on [0017]) this method comprises measuring the condition of the scalp and hair of users by using a diagnosis device for such purpose, with a subsequent analysis of the collected data and the handling of the customized formulation, in order to provide the user with a product suitable for the cosmetic treatment. Although the method described by this document allows for handling a customized product essentially based on the analysis of quantity, density and condition of the hair, the diagnosis of the customized product is directly related to the use of an appropriate device to reproduce the picture of the user's scalp, therefore, requiring that the user be physically present in the establishment where such device is available.
Applicant argues that Marcello Magri Amaral does not disclose “wherein determining whether the chemical data is associated with one or more dangerous characteristics includes determining whether the analysis of the chemical data indicates that one or more banned substances are associated with the chemical data”.  However, Magri Amaral discloses (on TABLE 1, [0008]) Treatment: External agents: sun, chlorine: Process: Oxidation and photo-oxidation:  Damages: They are preferably superficial with more impact farther from the roots.  Proteins and melanin protect against UV radiation. 
In addition, Marcello Magri Amaral discloses users usually search for alternatives to make their hair look healthy, fighting external natural damaging factors (such as sunbeams and chlorine) and/or other factors caused by the use of chemical products that modify the structure of the strands of hair. There are also those users who search for specialized cosmetic products for relatively more common treatments, such as treatments for oily hair and scalp, dry ends and dandruff; and users who worry about volume, shine and dryness of the strands of hair, among other variables.
Applicant argues that Marcello Magri Amaral does not disclose “wherein performing the analysis of the chemical data includes identifying one or more starting components of a chemical reaction and one or more steps of one or more pathways that occur during the chemical reaction”.  However, Magri Amaral discloses (on TABLE 1)  
Oxidattion: H2O2 with chemical accelerator, reaction at pH 9-11 Fission S-S: RS_SR -> RSO-SR -> RSO2-SR -> [RSO2-SOR] -> RSO2-SO2R -> 2R-SO3H.
Damages:  Degradation melanin, damages cortex and cuticles: disulfide bonds are broken, hydrophilicity: high weakness (300%) decrease in the properties of tension-deformation when humid.
	In addition, Marcello Magri Amaral discloses Reduction: chemical process at high
Ph 9-11 K-S-S-K + R-SH -> K-S-S-R + K-SH -> K-S-S-R + R-SH -> R-S-S-R + K-SH.
Damages: Cuticle and e cortical damages.  Breaks of disulfide bonds and decrease in the properties of tension-deformation.
Applicant argues that Marcello Magri Amaral does not disclose “wherein performing the analysis of the chemical data further includes identifying one or more chemical components having similar characteristics to a chemical component found within the textual document”.  However, Magri Amaral discloses (on TABLE 1)  Treatment: Permanent Hair Dyes:  Process: Oxidation:  Damages: Similar to the bleaching process, however softer.
Applicant argues that Marcello Magri Amaral does not disclose “wherein the chemical data is determined to be associated with one or more dangerous characteristics in response to determining during the analysis that a chemical reaction produces a quantity of heat or cold that exceeds a limitation of a container containing reacting chemicals”.  However, Magri Amaral discloses (on TABLE 1) that Treatment: Bleaching, bleaching + dyeing (blond):  Process: Oxidattion: H2O2 with chemical accelerator, reaction at pH 9-11 Fission S-S: RS_SR -> RSO-SR -> RSO2-SR -> [RSO2-SOR] -> RSO2-SO2R -> 2R-SO3H  Damages: Degradation melanin, damages cortex and cuticles: disulfide bonds are broken, hydrophilicity: high weakness (300%) decrease in the properties of tension-deformation when humid.
In addition, Marcello Magri Amaral discloses Treatment: External agents: sun, chlorine: Process: Oxidation and photo-oxidation:  Damages: They are preferably superficial with more impact farther from the roots.  Proteins and melanin protect against UV radiation. 
Applicant argues that Marcello Magri Amaral does not disclose “wherein the chemical data is determined to be associated with one or more dangerous characteristics in response to determining during the analysis that a chemical reaction produces a vapor or gas that cannot be contained by an apparatus used to perform the chemical reaction”.  However, Magri Amaral discloses (on TABLE 1) that Treatment: Bleaching, bleaching + dyeing (blond):  Process: Oxidattion: H2O2 with chemical accelerator, reaction at pH 9-11 Fission S-S: RS_SR -> RSO-SR -> RSO2-SR -> [RSO2-SOR] -> RSO2-SO2R -> 2R-SO3H  Damages: Degradation melanin, damages cortex and cuticles: disulfide bonds are broken, hydrophilicity: high weakness (300%) decrease in the properties of tension-deformation when humid.
In addition, Marcello Magri Amaral discloses Treatment: External agents: sun, chlorine: Process: Oxidation and photo-oxidation:  Damages: They are preferably superficial with more impact farther from the roots.  Proteins and melanin protect against UV radiation. 
Examiner respectfully disagrees with ail other allegations as argued as will be discussed in detail below. Examiner, in her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art. Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification’. Applicant always has the opportunity to amend the claims during prosecussion and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 182 USPW 541,550-51 (CCPA 1969).

                                       
                                       Claim Rejections ~ 35 USC §102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed Invention was patented, described In a printed publication, or in public use, on sals or otherwise available to the public before the effective filing date of fbe claimed invention.
3.	Claims 1-20 rejected under 35 U.S.G. 102(a)(1) as being anticipated by
Marcello Magri Amaral (US-2014/0216492-A1).
As per claim 1, Marcello Magri Amaral teaches “a computer-implemented method, comprising: identifying a textual document; determining chemical data within the textual document; performing an analysis of the chemical data; and determining whether the chemical data is associated with one or more dangerous characteristics, in response to the analysis,” (TABLE 1, [0048]-[0051]).
As per claim 2, Marcello Magri Amaral further shows “wherein the textual document includes a publicly-available publication comprising a research paper,” ([0016], [0055]-[0056], [0084]).
As per claim 3, Marcello Magri Amaral further shows “wherein determining the chemical data within the textual document includes parsing the textual document and analyzing a plurality of components of the textual document,” (TABLE 1, [0048]-[0051]).
As per claim 4, Marcello Magri Amaral further shows “wherein determining the chemical data within the textual document includes identifying and analyzing relationships between a plurality of terms within the textual document,” (TABLE 1, [0048]-[0051]).
As per claim 5, Marcello Magri Amaral further shows “wherein the chemical data includes data identifying chemicals, compounds, and molecules,” (TABLE 1),.
As per claim 6, Marcello Magri Amaral further shows “wherein performing the analysis of the chemical data includes determining a probability of a reaction occurring between a plurality of identified chemical components, and determining probable results of the reaction,” (TABLE 1).
As per claim 7, Marcello Magri Amaral further shows “wherein performing the analysis of the chemical data includes determining and weighting one or more characteristics of one or more chemical components found within the textual document,” (TABLE 1)..
As per claim 8, Marcello Magri Amaral further shows “wherein determining whether the chemical data is associated with one or more dangerous characteristics includes determining whether the analysis of the chemical data indicates that one or more environmental issues are associated with the chemical data,” (TABLE 1).
As per claim 9, Marcello Magri Amaral further shows “wherein determining whether the chemical data is associated with one or more dangerous characteristics includes determining whether the analysis of the chemical data indicates that one or more dangerous apparatus issues are associated with the chemical data,” (TABLE 1).
As per claim 10, Marcello Magri Amaral further shows “wherein determining whether the chemical data is associated with one or more dangerous characteristics includes determining whether the analysis of the chemical data indicates that one or more banned substances are associated with the chemical data,” (TABLE 1).
As per claim 11, Marcello Magri Amaral further shows “wherein performing the analysis of the chemical data includes identifying one or more starting components of a chemical reaction and one or more steps of one or more pathways that occur during the chemical reaction,” (TABLE 1, [0048]-[0051]).
As per claim 12, Marcello Magri Amaral further shows “wherein performing the analysis of the chemical data further includes identifying one or more chemical components having similar characteristics to a chemical component found within the textual document,’ (TABLE 1)..
As per claim 13, Marcello Magri Amaral further shows “wherein the chemical data is determined to be associated with one or more dangerous characteristics in response to determining during the analysis that a chemical reaction produces a quantity of heat or cold that exceeds a limitation of a container containing reacting chemicals,” (TABLE 1).
As per claim 14, Marcello Magri Amaral further shows “wherein the chemical data is determined to be associated with one or more dangerous characteristics in response to determining during the analysis that a chemical reaction produces a vapor or gas that cannot be contained by an apparatus used to perform the chemical reaction,” (TABLE 1)..
As per claim 15, Marcello Magri Amaral teaches “a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising: identifying a textual document, utilizing the one or more processors; determining, utilizing the one or more processors, chemical data within the textual document; performing an analysis of the chemical data, utilizing the one or more processors; and determining, utilizing the one or more processors, whether the chemical data is associated with one or more dangerous characteristics, in response to the analysis,” (TABLE 1, [0048]-[0051]).
As per claim 16, Marcello Magri Amaral further shows “wherein the textual document includes a research paper, a textbook, a blog post, and a web page,” ([0055]-[0056]).
As per claim 17, Marcello Magri Amaral further shows “wherein determining the chemical data within the textual document includes parsing the textual document and analyzing a plurality of components of the textual document,” (TABLE 1, [0048]-[0051]).
As per claim 18, Marcello Magri Amaral further shows “wherein determining the chemical data within the textual document includes identifying and analyzing relationships between a plurality of terms within the textual document,” (TABLE 1, [0048]-[0051]).
As per claim 19, Marcello Magri Amaral further shows “wherein the chemical data includes data identifying one or more of chemicals, compounds, and molecules,” (TABLE 1),.
As per claim 20, Marcello Magri Amaral teaches “a system, comprising: a processor and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: identify a textual document; determine chemical data within the textual document; perform an analysis of the chemical data; and determine whether the chemical data is associated with one or more dangerous characteristics, in response to the analysis,” (TABLE 1, [0048]-[0051]). 


                                                    


                                                          
                                                              Conclusion
4.	THIS ACTION IS MADE FINAL Applicant is reminded of the extension of time policy as set forth in 37 GFR 1.138(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.138(a) will be calculated from the mailing date of the advisory action. In no event, however, wii! the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




                                                            




                                                       Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM I NGUYEN whose telephone number is (571)270-1757. The examiner can normally be reached on Mon-Thurs 6-4:3Gpm.
If attempts to reach the examiner by telephone are unsuccessful the examiners supervisor, Alford Kindred can be reached on (571)272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for-published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://palr-dlrecf.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 888-217-9197 (toll-free), If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-788-9199 (IN USA OR CANADA) or 571 -272-1000.
Nov. 22, 2022                                                 /KIM T NGUYEN/                                                                       Primary Examiner, Art Unit 2153